FILED
                           NOT FOR PUBLICATION                              DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MANUEL PRIMAS,                                   No. 09-17468

              Petitioner-Appellant,              D.C. No. 2:05-cv-01557-MCE-
                                                 KJM
  v.

PEOPLE OF THE STATE OF
CALIFORNIA,                                      MEMORANDUM *

              Respondent-Appellee.



                   Appeal from the United States District Court
                       for the District of Eastern California
               Morrison C. England, Junior, District Judge, Presiding

                    Argued and Submitted September 14, 2011
                            San Francisco, California

Before: THOMAS and N.R. SMITH, Circuit Judges, and OLIVER, Chief District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Solomon Oliver, Jr., Chief District Judge for the U.S.
District Court for the Northern District of Ohio, Cleveland, sitting by designation.
      California State prisoner, Manuel Primas, appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas corpus petition challenging his jury conviction of murder

and attempted robbery. Primas maintains that his conviction should be reversed

because the trial court admitted his confession into evidence in violation of Miranda

v. Arizona, 384 U.S. 436 (1966). We review de novo the district court’s denial of a

state prisoner’s habeas petition. Barker v. Fleming, 423 F.3d 1085, 1091 (9th Cir.

2005). We affirm.

      The California Court of Appeal’s decision that Primas did not unambiguously

invoke his right to remain silent while being interrogated, and that his statements were

uncoerced and voluntary, Berghuis v. Thompkins, 130 S. Ct. 2250, 2259-60 (2010),

was not contrary to or an unreasonable application of clearly established federal law,

nor an unreasonable determination of the facts, see 28 U.S.C. § 2254(d).

      AFFIRMED.




                                          -2-